Citation Nr: 0523463	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  96-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection mitral valve prolapse 
with a heart murmur.

2.  Entitlement to an initial rating in excess of 10 percent 
for service connected psoriasis.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April February 1970 to 
May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for mitral 
valve prolapse (MVP) with a heart murmur, and granted service 
connection for psoriasis with a 10 percent rating.  As to the 
latter issue, the veteran appeals for the assignment of a 
higher initial rating.  A claim such as this one, placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

These claims previously came before the Board in April 1998.  
The Board remanded them for further development, to include a 
more recent VA dermatology examination, and readjudication of 
the veteran's claim for service connection for a heart murmur 
and MVP on a de novo basis (in an August 1995 rating 
decision, the RO had erroneously adjudicated the claim using 
a new and material evidence standard).   

In a July 2005 rating decision, the RO granted service 
connection for psoriatic arthritis involving the cervical and 
lumbar spine, with evaluations of 10 percent assigned for 
each segment of the spine (cervical and lumbar), effective 
September 22, 1992.  As the veteran has not yet appealed the 
rating or effective date assigned for either disability, such 
issues are not before the Board at this time.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The evidence is at least in equipoise as to whether the 
veteran's MVP with a heart murmur began during active 
service. 

3.  Since September 1992, the veteran's psoriasis has not 
been manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement; the skin disease has not 
affected 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas since that time, nor has it required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  


CONCLUSIONS OF LAW

Service connection for MVP with a heart murmur is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

The criteria for an initial or staged rating in excess of 10 
percent for psoriasis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7813-7806 (both before and from 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a heart murmur and MVP.  Therefore, no further 
development is needed with regard to that claim.

As to the remaining issue on appeal, the Board concludes that 
the discussions in the July 1993 and August 1995 RO rating 
decisions; the December 1993 and May 1996 Statements of the 
Case; the April 1998 Board Remand; the July 2005 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed her of the information and evidence 
needed to substantiate her claim for a higher initial rating 
for psoriasis, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated October 1997, June 
1998, September 1999, April 2003, August 2003, and April 2005 
informed her of the types of evidence that would substantiate 
her claim; that she could obtain and submit private evidence 
in support of her claim; and that she could have the RO 
obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  That is, the appellant was notified 
and aware of the evidence needed to substantiate her claim a 
higher initial rating for psoriasis, and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the initial unfavorable decision.  
However, the RO initial unfavorable decision was issued in 
July 1993, years before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the July 1993 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of her claim for a higher 
initial rating for psoriasis, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 1997, June 1998, September 1999, April 
2003, August 2003, and April 2005 letters and asked her to 
identify all medical providers who treated her for psoriasis.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent numerous VA examinations, including in 
December 1992, October 1999, August 2003, and May 2005.  The 
Board finds these examinations provide sufficient findings 
upon which to determine the severity of the veteran's skin 
disease.  That is, they are adequate for rating purposes.  
Another examination or medical opinion is not necessary to 
make a decision on the claim for an initial rating in excess 
of 10 percent for psoriasis.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from April February 1970 to 
May 1976.  She has alleged that she currently has a heart 
murmur and MVP that began during service.  The service 
medical records show no indications of any cardiac conditions 
until the veteran's June 1976 separation examination, at 
which time innocent Grade I/VI ejection murmurs, left sternal 
border are noted.  She began experiencing chest pain in 
December 1980, but it was considered to be "not of cardiac 
origin."  In April 1990 an echocardiographic (EKG) 
examination ruled out an MVP; however, she was then diagnosed 
with an MVP in August 1992.  A December 1993 VA examination 
found no heart condition to be present.  

In May 2005, the veteran underwent another VA examination.  
The clinician noted that the veteran had a systolic click at 
the apex consistent with an MVP.  Her blood pressure was 
taken on three occasions and was normal.  The clinician 
diagnosed the veteran with an MVP with METS of 7 to 10 
without obvious arrhythmias at this stage with atypical chest 
pains.   The clinician noted the veteran's history of a heart 
murmur in 1976, atypical chest pains, and the previous 
diagnosis of an MVP.  She then stated that the heart murmur 
diagnosed at the end of service was consistent with an MVP 
murmur, and that the veteran's chest pains appear to be 
service related.  

Regarding the veteran's claim for a higher initial rating for 
psoriasis, she underwent a VA examination in December 1992.  
The clinician noted numerous psoriasis patches mostly on the 
veteran's elbows and knees that led to a diagnosis of 
psoriasis.  She underwent another VA examination in October 
1999.  She had numerous, well-demarcated, rounded and ovoid 
erythematous squamous plaques that were sometime covered by 
silvery scaling.  Most of them were located on the elbows, 
knees, ankles, and other areas of the lower extremities.  The 
eruptions were mild and the veteran stated that she believed 
that treatment with Dovonex has been effective, but also 
reported several flare-ups per year.  Examination of the 
joints did not reveal any restrictive range of motion.  The 
clinician diagnosed chronic psoriasis at the present going 
into periodic remission.  The clinician stated that there was 
no evidence of exudation, extensive lesions or marked 
disfigurement, but there were symptoms of itching.  There was 
no evidence of ulcerations, exfoliation or extensive 
crusting.  There was no evidence of systemic manifestation 
other than the anxiety produced by the itching.  The 
psoriasis was not exceptionally repugnant although the 
clinician pointed out that he did not see the veteran during 
a flare-up.  The veteran's psoriasis did not have any effect 
on her ability to work.

The veteran underwent another VA examination in August 2003.  
A review of medical records showed that the veteran had been 
treated with a variety of treatments including topical 
steroids and UV light treatment.  Her current treatment 
included Dovonex cream, which is not a corticosteroid but 
rather a vitamin D analog.  On examination, the veteran had 
psoriatic-appearing plaque on bilateral elbows, bilateral 
lower extremities, and the left ear.  This encompasses about 
5 percent of her body surface area.  The percent of exposed 
areas is on the ears only and would be less than 1 percent of 
the head, face, neck, and hands.  She also had some mild 
joint pain and onycholysis of her nails.  There was no joint 
swelling, erythema, or warmth.  As with the previous 
examination, there was no evidence of exudation, extensive 
lesions or marked disfigurement, but the veteran reported 
profound itching.  There was no evidence of ulceration, 
exfoliation or extensive crusting.  In terms of systemic or 
nervous manifestations, the clinician noted that the veteran 
seemed to be very bothered by her condition and could 
possibly have some psoriatic arthritis.  (As noted in the 
introduction to this decision, a July 2005 RO decision 
granted service connection for psoriatic arthritis involving 
the cervical and lumbar spine, with evaluations of 10 percent 
assigned for each segment of the spine.)  The examiner noted 
that the veteran's psoriasis was not exceptionally repugnant 
and should have no effect on her ability to work in a 
sedentary occupation (unless she does indeed have psoriatic 
arthritis in her hands).  

The veteran underwent a final VA examination in May 2005.  
She claimed to be overall healthy since her last VA 
examination.  The clinician noted that the veteran is still 
being treated with Dovonex ointment and that she has not been 
treated with any systemic steroids or other immunosuppressive 
treatments.  The veteran reported working as a transportation 
assistant and household goods inspector, which involves 
visiting homes of people who are moving.  She says that her 
psoriasis affects her work in that she has to wear long 
sleeves at all times, even in very hot weather.  However, she 
has not missed any work as a result of her skin condition.  
At the time of the examination, she was specifically having 
trouble with her scalp, elbows, and legs.  Upon examination, 
she had Fitzpatrick type II skin.  On her occipital scalp, 
bilateral external auditory canals and postauricular area she 
had mild erythema and fine scale.  On her extensor elbows, 
she had thick well-demarcated, pink plaques with overlying 
silver scale but without extensive exfoliation or crusting.  
She had similar lesions on her knees.  The percent of exposed 
area involved was 15 percent.  The psoriasis was not 
cosmetically disfiguring or exceptionally repugnant.  The 
percent of total body surface area involved was approximately 
10 percent. 
    
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include cardiac disease, which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

While this appeal was pending, the applicable rating criteria 
for the skin were amended, effective from August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

Psoriasis is rated under Diagnostic Code 7816.  Prior to 
August 30, 2002, unless otherwise provided, skin disorders 
rated under codes 7807 through 7819 were rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7806, a 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent was only warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806, 7816 (2001).

Effective August 30, 2002, the criteria under Diagnostic Code 
7816 warrants a 10 percent evaluation when 5 to 20 percent of 
the entire body is affected; or 5 to 20 percent of exposed 
areas are affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  The next higher rating of 30 percent is 
warranted only when 20 to 40 percent of the entire body is 
affected; or 20 to 40 percent of exposed areas are affected; 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  The highest rating of 60 percent is warranted 
only when more than 40 percent of the entire body is 
affected; more than 40 percent of exposed areas are affected; 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2004).    

Analysis

Heart murmur and MVP
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran was diagnosed with innocent Grade I/VI ejection 
murmurs, left sternal border upon separation from service in 
June 1976.  Although she began experiencing chest pains in 
December 1980, they were considered to be "not of cardiac 
origin."  A December 1992 VA examination found no signs of 
any heart condition, but she was diagnosed with an MVP in 
August 1992 and at her May 2005 VA examination.  Furthermore, 
the May 2005 clinician, in noting the veteran's history of a 
heart murmur, atypical chest pains, and previous MVP 
diagnosis, opined that the heart murmur diagnosed at the end 
of service was consistent with an MVP murmur, and that the 
veteran's chest pains appear to be service-related.  While 
the Board notes that the clinician's rationale for service 
connection is brief, she citing clinical findings in the 
historical record in support of her opinion that the 
veteran's MVP with a heart murmur is related to service.  

In view of the foregoing, and in the absence of any 
contravening opinions, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's heart 
murmur and MVP began during service.  With application of the 
benefit of the doubt rule, service connection for a heart 
murmur and MVP is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

Psoriasis
The veteran is currently rated 10 percent for psoriasis.  In 
order to warrant the next higher rating, the veteran's 
condition must be manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement 
(Diagnostic Codes 7806 and 7816 prior to August 30, 2002); or 
affect 20 to 40 percent of the entire body; or 20 to 40 
percent of exposed areas; or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period (Diagnostic Code 7816 effective August 
30, 2002).  

The veteran underwent four VA examinations (December 1992, 
October 1999, August 2003, and May 2005) in conjunction with 
this claim.  The clinicians who performed the October 1999 
and August 2003 examinations specifically noted that there 
was no evidence of exudation, extensive lesions, marked 
disfigurement, ulcerations, exfoliation or extensive 
crusting.  There is indication of persistent excoriation or 
other objective evidence indicative of constant itching.  
Furthermore, the October 1999, August 2003, and May 2005 
clinicians all opined that the condition was not 
exceptionally repugnant and that it does not have any effect 
on the veteran's ability to work (although a diagnosis of 
psoriatic arthritis might).  As previously noted, service 
connection and 10 percent ratings are in effect for  
psoriatic arthritis of the cervical and lumbar spine.  

With respect to the extent of body area affected by 
psoriasis, the August 2003 clinician opined that the 
condition encompassed about 5 percent of her body surface 
area, and the percent of exposed areas was less than 1 
percent.  The May 2005 clinician opined that the percent of 
exposed area involved was 15 percent, and that the percent of 
total body surface area involved was approximately 10 
percent.  The May 2005 clinician also pointed out that the 
veteran has not used any systemic steroids or other 
immunosuppressive treatments. 

As such, there is no evidence that the veteran's condition 
has ever been manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement; or that the 
condition affected 20 to 40 percent of the entire body; 20 to 
40 percent of exposed areas; or required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A rating in excess of 10 
percent is not warranted.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that her disability has interfered with her 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected psoriasis, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from psoriasis would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra- 
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for psoriasis, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
   

ORDER

Service connection for mitral valve prolapse with a heart 
murmur is granted.

An initial or staged rating in excess of 10 percent for 
psoriasis is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


